                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              May 27, 2021
                                                                           Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

ROBERT WILLIAMS,                  § CIVIL ACTION NO.
         Plaintiff,               § 4:20-cv-01675
                                  §
                                  §
       vs.                        § JUDGE CHARLES ESKRIDGE
                                  §
                                  §
ANDREW SAUL,                      §
         Defendant.               §

                 ORDER ADOPTING
          MEMORANDUM AND RECOMMENDATION

     This case involves claims by Plaintiff Robert Williams against
Defendant Andrew Saul, the Commissioner of the Social Security
Administration, for review of the denial of disability insurance
benefits under Title XVI of the Social Security Act. See Dkt 1.
     The case was referred for disposition to Magistrate Judge
Sam S. Sheldon. Dkt 9. Williams and Saul subsequently filed cross
motions for summary judgment. Dkts 13, 14. The Magistrate
Judge recommended that the motion by the Commissioner be
granted, and that the motion by Williams be denied. Dkt 22. Any
objection was due by May 21, 2021, being fourteen days after the
entry of the Memorandum and Recommendation. See FRCP
72(b). Neither party filed an objection.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the reviewing court need only satisfy
itself that no clear error appears on the face of the record. See
Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
Douglass v United Services Automobile Association, 79 F3d 1415, 1420
(5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
(1983).
    The Court has reviewed the pleadings, the record, the
applicable law, and the recommendation. No clear error appears
on the face of the record.
    The Memorandum and Recommendation of the Magistrate
Judge is ADOPTED as the Memorandum and Order of this Court.
Dkt 22.
    The motion for summary judgment by Defendant Andrew
Saul, as the Commissioner of the Social Security Administration
is GRANTED. Dkt 14. The motion for summary judgment filed by
Plaintiff Robert Williams is DENIED. Dkt 13.
    This case is DISMISSED WITH PREJUDICE.
    SO ORDERED.

    Signed on May 27, 2021, at Houston, Texas.




                           Hon. Charles Eskridge
                           United States District Judge




                              2
